NO. 07-02-0270-CV
 
IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL E

NOVEMBER 27, 2002

______________________________


IN THE INTEREST OF ASHLEY JORDAN EXPARZA
AND KRISTEN NICOLE EXPARZA, CHILDREN
_________________________________

FROM THE COUNTY COURT AT LAW NO. 2 OF LUBBOCK COUNTY;

NO. 98-500,780-A; HONORABLE DRUE FARMER, JUDGE

_______________________________

Before REAVIS and JOHNSON, JJ., and BOYD, S.J. (1)
	On June 26, 2002, the clerk of this court received a copy of Notice of Appeal  filed
on behalf of appellant Stephen Exparza.  By letter dated June 27, 2002, the clerk advised
counsel for appellant that a filing fee had not been received, see Tex. R. App. P. 5, nor had
a docketing statement been filed.  See Tex. R. App. P. 32.1.  The clerk's letter likewise
advised that no further action would be taken on the appeal by this Court until a filing fee
had been paid and that failure to pay the filing fee may result in dismissal of the appeal. 
See Tex. R. App. P. 42.3.  Subsequently, the clerk has received and granted motions for
extension of time to file the trial court clerk's record and the reporter's record because
appellant had not designated matters to be included in the records and had not paid for or
made arrangements to pay for the records.   
	The filing fee was not paid.  By letter dated September 18, 2002, the appellate clerk
advised counsel for appellant that (1) the filing fee had still not been paid, (2) notice had
been received that the trial records had not been paid for and that no arrangements had
been made to pay for the records and (3) unless the filing fee was received on or before
October 1, 2002, and proof that the trial records had been paid for or arrangements made
to pay for the records by that date, the appeal would be subject to dismissal.  
	The filing fee has not been paid.  Proof of payment for, or arrangements for
payment for, the trial records has not been received.  Accordingly, this appeal is dismissed. 
Tex. R. App. P. 42.3.

								Phil Johnson
								    Justice


Do not publish.


1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment. 

                                                                                           Appellant

v.

THE STATE OF TEXAS,

                                                                                                 Appellee
_________________________________

FROM THE 69th DISTRICT COURT OF MOORE COUNTY;

NO. 4077; HON. RON ENNS, PRESIDING
_______________________________

Order of Dismissal
_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
          Rufus Sito Nanez, III, appellant, attempts to appeal his conviction for two counts of
aggravated sexual assault and burglary of a habitation.  The court imposed sentence on
December 10, 2008.   His notice of appeal was filed on February 4, 2009.  We dismiss for
want of jurisdiction.
          To be timely, a notice of appeal must be filed within 30 days after the sentence is
imposed or suspended in open court or within 90 days after that date if a motion for new
trial is filed.  Tex. R. App. P. 26.2(a).  No motion for new trial was filed. 
          A timely filed notice of appeal is essential to invoke our appellate jurisdiction.  Olivo
v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  If it is untimely, we can take no
action other than to dismiss the proceeding.  Id. at 523.  Appellant's notice being untimely
filed, we have no jurisdiction over the matter and dismiss the appeal.
          Accordingly, appellant’s appeal is dismissed.

 
                                                                           Brian Quinn 
                                                                          Chief Justice 



Do not publish.